Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claim limitations are interpreted under 35 U.S.C. 112(f) based on specification as below:
Claim 20: “an acquisition unit configured to acquire predetermined information regarding a communication apparatus, by using a first program” (Fig. 1B – Application A, Fig. 7 and ¶0030-0032);“an execution unit configured to execute processing that is based on the predetermined information acquired by the first program, based on an activation of a second program different from the first program, by using the second program” (Fig. 1A – CPU101 and ¶0050-0059).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a control method of an information processing apparatus, the control method comprising: 
acquiring predetermined information regarding a communication apparatus using a first program; and 
executing processing that is based on the predetermined information acquired by the first program using a second program different from the first program, based on an activation of the second program, 
wherein, in a case where the predetermined information is acquired by the first program using a first method, control is performed such that the processing that is based on the predetermined information is executed by the second program based on the activation of the second program, and 
wherein, in a case where the predetermined information is acquired by the first program using a second method different from the first method, control is performed such that the processing that is based on the predetermined information is not executed by the second program even if the second program is activated.

Claim 20 recites an information processing apparatus comprising: 
an acquisition unit configured to acquire predetermined information regarding a communication apparatus, by using a first program; and
an execution unit configured to execute processing that is based on the predetermined information acquired by the first program, based on an activation of a second program different from the first program, by using the second program, 
wherein, in a case where the predetermined information is acquired by the first program using a first method, control is performed such that the processing that is based on the predetermined information is executed by the second program based on an activation of the second program, and 
wherein, in a case where the predetermined information is acquired by the first program using a second method different from the first method, control is performed such that the processing that is based on the predetermined information is not executed by the second program even if the second program is activated.

The related prior art does not anticipate or render obvious the invention above:
Wakabayashi (US 20170351467 A1) discloses a control program for acquiring predetermined information saved in a storage region by a first program, by a second program that is launched in accordance with a second operation as to a screen displayed by a third program having been accepted, and executing, in a case where the predetermined information has been acquired, processing based on the predetermined information by the second program (abstract, Fig. 2A-2C, Fig. 3-4). However, the reference is silent on details about (1) wherein, in a case where the predetermined information is acquired by the first program using a first method, control is performed such that the processing that is based on the predetermined information is executed by the second program based on the activation of the second program, and wherein, in a case where the predetermined information is acquired by the first program using a second method different from the first method, control is performed such that the processing that is based on the predetermined information is not executed by the second program even if the second program is activated.
Hirata et al. (US 20170017448 A1) discloses method and apparatus for registering virtual printers with print services. The method comprising confirming print service information (S701); processing services stored in print service information (S702); calling printer information acquisition interface of print service provided by each vendor (S703); acquiring information regarding services (S704); and registering printer if it is not already registered (S707-S712) (abstract, Fig. 7). However, the reference is silent on details about (1).
Uchikawa (US 9092179 B2) discloses method and apparatus for connecting to printer through Wi-Fi Direct to obtain available service from printer, displaying available services, and carry out printing based on user selection of printer service (Fig. 5-7 and col. 5 ln 3 - col. 6 ln 40). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 1 and 20.  The above references, in combination, do not render obvious the claimed invention regarding to details about wherein, in a case where the predetermined information is acquired by the first program using a first method, control is performed such that the processing that is based on the predetermined information is executed by the second program based on the activation of the second program, and wherein, in a case where the predetermined information is acquired by the first program using a second method different from the first method, control is performed such that the processing that is based on the predetermined information is not executed by the second program even if the second program is activated. Therefore, claims 1, 20, and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643